DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 05/20/2022, with respect to the rejections of claims 1, 7-13, 15-18, 21-22, 24-31, 33, 37-43, 45-48, 51-52, and 54-60 under 35 U.S.C. 102(a)(1) as being anticipated by (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1907726, Agenda item:7.2.1.2, Source: Nokia, Nokia Shanghai Bell, Title: 2-step RACH procedure feature lead summary), and rejection of claims 2-6, 14, 19-20, 23, 32, 35-36, 44, 49-50, and 53 under 35 U.S.C. 103 as being unpatentable over (3GPP TSG RAN WG1 #97, Reno, USA, May 13th-17th, 2019, R1-1907726, Agenda item:7.2.1.2, Source: Nokia, Nokia Shanghai Bell, Title: 2-step RACH procedure feature lead summary), in view of (TSG-RAN WG1 #92, Athens, Greece, February 26-March 2, 2018, R1-1803393, Source: Ericsson, Title: Outcome of offline session on RACH and DCI, Agenda item: 7.1.3.1.4) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 02/22/2022 has been withdrawn.

Allowable Subject Matter
3.	Claims 1-5, 8, 10-15, 18-23, 25, 28, 31-35, 38, 40-45, 48-53, 55, and 58 (now 1-40) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 18, 31, and 48 which are not found in cited references.  Further, the prior arts on record do not suggest following:
“decoding, by the UE in response to a radio resource control (RRC) connection state corresponding to a connected state, a physical downlink control channel (PDCCH) of the RACH response message to obtain a resource indicator based on a downlink control information (DCI) of the PDCCH;”
“decoding, by the UE in response to the RRC connection state corresponding to a non-connected state, a physical downlink shared channel (PDSCH) of the RACH response message to obtain the resource indicator of the PDSCH;”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463